ICJ_152_SanJuanRiver_NIC_CRI_2015-12-16_JUD_01_ME_01_FR.txt.                       DÉCLARATION DE M. LE JUGE YUSUF, VICE-PRÉSIDENT

[Traduction]

       Intégrité territoriale  Souveraineté territoriale  Traitement inadéquat des allégations
des Parties concernant la violation de leur intégrité territoriale  L’inviolabilité des frontières en
tant qu’élément fondamental de l’intégrité territoriale  Inviolabilité indépendante de
l’interdiction de la menace ou de l’emploi de la force  Violation de l’intégrité territoriale du fait
d’incursions  Défaut d’insistance sur le principe de l’intégrité territoriale, en contradiction avec
la jurisprudence de la Cour.

      1. Bien que je souscrive à la décision de la Cour et que j’aie voté en faveur de tous les points
du dispositif, j’estime devoir revenir brièvement dans la présente déclaration sur certaines
questions que la Cour n’a pas, à mon sens, traitées de manière adéquate dans les motifs de l’arrêt,
notamment en ce qui concerne le principe du respect de l’intégrité territoriale des Etats, que les
deux Parties ont invoqué dans leurs conclusions finales (arrêt, par. 49).


       2. La Cour traite certains aspects de ces conclusions aux paragraphes 91 à 93 et conclut que
«[l]a souveraineté sur le territoire litigieux appartient … au Costa Rica» (par. 92) et que, en
conséquence, les diverses activités menées par le Nicaragua sur ledit territoire «constituaient des
violations de la souveraineté territoriale du Costa Rica» (par. 93). Les deux Parties ayant
clairement invoqué le principe du respect de l’intégrité territoriale des Etats et les obligations en
découlant, le raisonnement de la Cour me semble relativement inadéquat et insuffisant.


       3. D’une manière générale, je suis d’avis que, dans son raisonnement, la Cour devrait non
seulement être explicite mais aussi en dire bien davantage sur les règles et principes du droit
international qui sont en jeu dans le différend dont elle est saisie, en particulier lorsque ces règles et
principes revêtent une importance fondamentale aussi bien pour les parties que pour l’ensemble de
la communauté internationale. En tant qu’organe judiciaire principal de l’Organisation des
Nations Unies, la Cour n’a pas pour seule mission de «régler conformément au droit international
les différends qui lui sont soumis» : elle doit également, dans l’exercice de ses fonctions
judiciaires, contribuer à éclairer, interpréter et développer les règles et principes du droit
international. A cette fin, elle doit s’engager dans une réflexion approfondie afin de préciser les
contours de ces principes, tels qu’ils s’appliquent dans le contexte factuel de l’affaire dont elle a à
connaître.


       4. Dans leurs conclusions finales, le Costa Rica et le Nicaragua ont tous deux renvoyé à
«l’obligation de respecter la souveraineté et l’intégrité territoriale» de l’autre Partie (arrêt, par. 49) ;
or, la Cour fait pour sa part référence, tant dans ses conclusions que dans le deuxième point du
dispositif, à la «violation de la souveraineté territoriale du Costa Rica». Je pense que les Parties ont
précisément utilisé les termes d’«intégrité territoriale» pour rendre compte d’une intrusion de
l’autre Partie sur une portion de territoire, fût-elle petite, que chacune revendiquait comme sienne.
En procédant de la sorte, la Cour n’a pas répondu aux allégations des Parties concernant la
violation de leur intégrité territoriale du fait d’incursions ou d’autres mesures de force.
L’inviolabilité des frontières constitue de fait un élément fondamental du principe plus général de
l’intégrité territoriale et la Cour aurait dû traiter cette question sans détour dans son arrêt.


      5. Comme le prévoit clairement l’article 21 de la Charte de l’Organisation des Etats
américains, «[l]e territoire d’un Etat est inviolable, il ne peut être l’objet d’occupation militaire ni
d’autres mesures de force de la part d’un autre Etat, directement ou indirectement, pour quelque

                                                          -2-

motif que ce soit et même de manière temporaire». Il est regrettable que la Cour ait décidé de ne
pas s’exprimer ni se prononcer sur les conséquences juridiques de cette règle fondamentale, à la
lumière de ses conclusions factuelles en l’espèce.


       6. La déclaration des Nations Unies relative aux principes du droit international touchant les
relations amicales et la coopération entre les Etats (résolution 2625 (XXV) de l’Assemblée
générale), que la Cour considère comme l’expression du droit international coutumier, éclaire
davantage le concept de l’inviolabilité et semble indiquer que les violations de l’intégrité
territoriale sont interdites indépendamment de considérations liées à l’emploi de la force. En
d’autres termes, un Etat peut violer la règle coutumière de l’inviolabilité territoriale sans enfreindre
l’interdiction de l’emploi de la force.


       7. Le premier principe énoncé dans cette déclaration se lit comme suit : «les Etats
s’abstiennent, dans leurs relations internationales, de recourir à la menace ou à l’emploi de la force,
soit contre l’intégrité territoriale ou l’indépendance politique de tout Etat, soit de toute autre
manière incompatible avec les buts des Nations Unies». Le huitième paragraphe de ce principe
précise qu’il est interdit d’«organiser ou [d’]encourager l’organisation de forces irrégulières ou de
bandes armées, notamment de bandes de mercenaires, en vue d’incursions sur le territoire d’un
autre Etat».


       8. Contrairement aux autres paragraphes du premier principe, le huitième ne lie pas la licéité
d’un acte à l’interdiction de la menace ou de l’emploi de la force1. Cela signifie que l’organisation
de forces irrégulières ou de bandes armées en vue d’incursions sur le territoire d’un autre Etat porte
atteinte à l’inviolabilité de celui-ci, que ces forces aient ou non recours à la menace ou à l’emploi
de la force dans les faits. Aussi l’envoi de forces armées, même en petit nombre, sur le territoire
d’un autre Etat constitue-t-il a fortiori une atteinte à l’inviolabilité dudit territoire, que ces forces
aient ou non recours à la menace ou à l’emploi de la force.


       9. En outre, à l’alinéa d) du sixième principe, lequel porte sur «l’égalité souveraine des
Etats», la déclaration prévoit que «[l]’intégrité territoriale et l’indépendance politique de l’Etat sont
inviolables». A la différence du premier principe, cette disposition ne lie pas d’une manière
générale l’inviolabilité du territoire à l’interdiction de la menace ou de l’emploi de la force, au
contraire : l’inviolabilité du territoire de l’Etat découle directement de la souveraineté de celui-ci.
La même approche se retrouve dans la déclaration d’Helsinki adoptée à l’issue de la conférence sur
la sécurité et la coopération en Europe, qui reconnaît également que l’intégrité territoriale des Etats
ne souffre aucune violation, qu’une telle violation découle ou non de l’emploi de la force :

             «Les Etats participants respectent l’intégrité territoriale de chacun des autres
      Etats participants.

             En conséquence, ils s’abstiennent de tout acte incompatible avec les buts et
      principes de la Charte des Nations Unies contre l’intégrité territoriale, l’indépendance
      politique ou l’unité de tout Etat participant, et en particulier de toute action de ce
      genre représentant une menace ou un emploi de la force.» (Déclaration d’Helsinki,
      sect. a) IV ; les italiques sont de moi.)

      1
          Par exemple, le premier paragraphe se lit comme suit :
              «Tout Etat a le devoir de s’abstenir, dans ses relations internationales, de recourir à la menace ou
      à l’emploi de la force, soit contre l’intégrité territoriale ou l’indépendance politique de tout Etat, soit de
      toute autre manière incompatible avec les buts des Nations Unies. Pareil recours à la menace ou à
      l’emploi de la force constitue une violation du droit international et de la Charte des Nations Unies et ne
      doit jamais être utilisé comme moyen de règlement des problèmes internationaux.»

                                                -3-

       10. Dans sa jurisprudence, la Cour a considéré le principe de l’intégrité territoriale comme
«l’une des bases essentielles des rapports internationaux» (Détroit de Corfou (Royaume-Uni
c. Albanie), fond, arrêt, C.I.J. Recueil 1949, p. 35) et comme «un élément important de l’ordre
juridique international» (Conformité au droit international de la déclaration unilatérale
d’indépendance relative au Kosovo, avis consultatif, C.I.J. Recueil 2010 (II), p. 437, par. 80). Elle
a aussi déjà déclaré clairement que ce principe «[était] consacré par la Charte des Nations Unies, en
particulier au paragraphe 4 de l’article 2» (ibid.), ainsi que par le droit international coutumier
(Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), compétence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 424, par. 73). A mon sens,
en laissant passer l’occasion de reconnaître tout cela et, non seulement de réaffirmer ces
considérations mais aussi de les mettre en avant, la Cour s’est manifestement écartée de sa
jurisprudence.


                                                             (Signé) Abdulqawi A. YUSUF.


                                           ___________

